706 So. 2d 896 (1998)
Budd LAURENCE, Secondary Holdings, Inc., Shores Development, Inc., Wayne Rosen, and Michael Latterner, Petitioners,
v.
Jose I. SOLER, Resol, Inc., Primary Holdings, Inc., by and through its shareholder, Jose I. Soler, Respondents.
No. 97-3009.
District Court of Appeal of Florida, Third District.
February 11, 1998.
Rehearing Denied April 1, 1998.
Kozyak, Tropin & Throckmorton, P.A., and Paul C. Huck, Miami; Robert J. Bryan, Miami; Podhurst, Orseck, Josefsberg, Eaton, Meadow, Olin & Perwin, P.A. and Robert C. Josefsberg, Miami, for petitioners.
St. Louis, Guerra & Auslander, P.A., and Charles M. Auslander, and Jorge L. Guerra, Miami, for respondents.
Before SCHWARTZ, C.J., and GREEN and SHEVIN, JJ.
PER CURIAM.
Petitioners seek certiorari review of the trial court's order denying their motion to dismiss or stay this alleged partnership dispute pending a resolution of the equitable action for an accounting. We agree that the trial court departed from the essential requirements of law by denying the petitioner's *897 motion to dismiss or stay the causes of action until all of the proceedings involved with the dissolution of the partnership and the accounting have been completed. See Miller v. Taplin, 692 So. 2d 932, 933 (Fla. 3d DCA), review denied, No. 90,836, 705 So. 2d 10 (Fla. Nov. 13, 1997). The law is clear that an action at law may not be maintained between partners with respect to partnership transactions until there has been an accounting or settlement of partnership affairs. See Wills v. Andrews, 73 Fla. 384, 387, 75 So. 618, 619 (1917); White v. Ross, 35 Fla. 377, 379, 17 So. 640, 641 (1895); Miller, 692 So.2d at 933; Boyce v. Hort, 666 So. 2d 972, 973 (Fla. 5th DCA 1996); Dahlawi v. Ramlawi, 644 So. 2d 523, 524 (Fla. 3d DCA 1994), review denied, 652 So. 2d 817 (Fla.1995); RBC I, Inc. v. AJAR I, Inc., 519 So. 2d 743, 744 (Fla. 3d DCA 1988).
We therefore grant the writ of certiorari, quash the order under review, and remand with instructions that the actions at law be abated until a determination is made that a partnership was formed, see Dahlawi, 644 So.2d at 523, and until the action for an accounting has been completed. See Miller, 692 So.2d at 933.